Citation Nr: 0933071	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type 2, to include as due to exposure to Agent Orange.

2. Entitlement to a rating higher than 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and 
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1961 to February 1965 and January 1966 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal rating decisions in November 2002 and in February 
2003 a Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2004, the Veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

In April 2006, the Board remanded the claims for further 
development. As the requested development has been completed, 
no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 
(1998). 


FINDINGS OF FACT

1. The Veteran visited Vietnam in 1968 and in 1969 and it is 
presumed that he was exposed to certain herbicides, including 
Agent Orange.

2. The Veteran is diagnosed with diabetes mellitus, type II, 
which is associated with exposure to certain herbicides, 
including Agent Orange, in Vietnam.

3.  The current 10 percent rating for tinnitus is the maximum 
schedular rating for tinnitus, whether tinnitus is perceived 
in one ear or each ear.




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

2.  There is no legal basis for the assignment of a rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

On the claim of service connection for diabetes mellitus, 
type 2, the Board has determined that the evidence and 
information currently of record are sufficient to 
substantiate the Veteran's claim.  Therefore, no further 
development is required to comply with the duties to notify 
or to assist under the Veterans Claims Assistance Act of 
2000.

On the claim for increase for tinnitus, the VCAA statutory 
and regulatory provisions do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  On this claim, 
the facts are not in dispute.  And resolution of the appeal 
is dependent on interpretation of the regulations pertaining 
to the assignment of a disability rating for tinnitus.  
Therefore, the duties to notify or to assist under the 
Veterans Claims Assistance Act of 2000 do not apply. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus 

Factual Background 

The service personnel records show that in two days in July 
1968 the Veteran was transferred from California to Thailand.  
The Veteran was in Thailand from July 1968 to July 1969.  In 
February 1969, the Veteran went from Thailand to Japan for a 
temporary duty assignment on Flight No. W2W8.  On the 
completion of his assignment in March 1969, he returned to 
Thailand on a MAC Flight No. V2T7.  In two days in July 1969, 
he was transferred from Thailand to the United States.  While 
in Thailand, the Veteran was authorized to wear the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of diabetes mellitus type 2. 

After service, private medical records show that in November 
2001 and in April 2002, diabetes mellitus was noted by 
history. 

In June 2002, the Veteran submitted a statement from a 
physician assistant of a service department that the Veteran 
had diabetes mellitus, type 2. 

In a statement in February 2003, the Veteran stated that in 
July 1968 he went from Japan to Vietnam to Thailand.  In a 
statement in May 2003, the Veteran stated that he landed in 
Vietnam four times. 

In August 2004, the Veteran testified that although he never 
served in Vietnam, he did set foot in Vietnam on several 
occasions on flights with the Military Airlift Command (MAC).  
He stated that his flights from and to the United States 
stopped in Vietnam and his flight to and from Japan in 1969 
also stopped in Vietnam. 

VA records in 2008 show that the Veteran is on medication for 
diabetes mellitus. 

In July 2008, the Veteran submitted copies of pay statements, 
purporting to show that federal income tax was not withheld 
for the months of July 1968, February and March 1969, and 
July 1969, when the Veteran landed in Vietnam so that he was 
entitled to combat pay. 

In May 2009, an archivist at the Air Force Historical 
Research Agency reported that not all the flight manifests 
and flight plans of MAC civilian contract flights were 
collected because the records were not considered crucial at 
the time, and therefore, 
whether the Veteran's specific flights landed in Vietnam 
could not be corroborated. It was acknowledged that the 
historian of the 60th Military Airlift wing, which operated 
out of Travis Air Force Base, had recorded several flight 
plans from Travis Air Force Base, California, to and from 
Bangkok, Thailand, which included stopovers in Saigon, 
Vietnam.  

In support of his claim, the Veteran has also submitted e-
mails from former servicemen that had taken flights that 
landed in Vietnam, but not one was on the same flight as the 
Vietnam.

Direct Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis 

On the basis of the service treatment records, diabetes 
mellitus, type 2, was not affirmatively shown to have had 
onset during service, and service connection under 38  
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.

And as there is no competent evidence either contemporaneous 
with or after service that diabetes mellitus, type 2, was 
noted during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

After service, the record does show that diabetes mellitus, 
type 2, was first documented by history in 2001, well beyond 
the one-year presumptive period following separation from 
service in 1988 for diabetes mellitus, type 2, as a chronic 
disease under 38 U.S.C.A. §§ 1112 and 1137.



Excluding the question of exposure to Agent Orange, which is 
further addressed below, there is no competent evidence that 
diabetes mellitus, type 2, first documented after service 
beyond the one-year presumptive period, pertaining to a 
chronic disease, is otherwise related to an injury, disease, 
or event of service origin. 38 C.F.R. § 3.304(d). 

Exposure to Agent Orange 

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era (beginning in January 1962 
and ending in May 1975) shall be presumed to have been 
exposed during such service to certain herbicide agents, 
including an herbicide commonly referred to as Agent Orange.  
38 U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. § 
307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. 
Cir. 2008).

If a veteran was exposed to certain herbicides during active 
service, type 2 diabetes will be presumed to have been 
incurred in service if manifest to a compensable degree, even 
if there is no record of such disease during service.  38 
U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Analysis

The record shows that the Veteran has type 2 diabetes 
mellitus, which is a disease subject to presumptive service 
connection for a veteran who served in Vietnam during the 
Vietnam conflict and was exposed to Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


"Service in the Republic of Vietnam" includes visitation in 
the Republic of Vietnam, that is, within the land borders.  
38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 
1193-95 (Fed. Cir. 2008).

The record also shows that the Veteran served in Thailand 
from July 1968 to July 1969.  The Veteran testified that he 
landed in Vietnam on a flight from the United States to 
Thailand in July 1968, on flights to and from Japan in 
February and March 1969, while on temporary additional duty, 
and on a flight from Thailand to the United States in July 
1969, all of the times were during the Vietnam era, beginning 
in January 1962 and ending in May 1975. 

The remaining question is whether there is competent and 
credible evidence that the Veteran was actually in Vietnam to 
trigger the presumption of service connection under 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309. 

Although there is no official record that the Veteran was in 
Vietnam, the Veteran is competent to describe the events 
within his personal knowledge, 38 C.F.R. § 3.159(a)(2), that 
is, he was in Vietnam on a stopover from flights to and from 
Thailand.  The Board finds too that the Veteran's testimony 
is credible.

The Veteran's competent and credible testimony that he landed 
in Vietnam on a flight to or from Thailand, combined with 
evidence that the Veteran flew four times to and from 
Thailand, and while the manifests of the flights are 
unavailable, an archivist at the Air Force Historical 
Research Agency reported that the 60th Military Airlift wing, 
which operated out of Travis Air Force Base, where the 
Veteran departed in July 1968, recorded several flight plans 
from Travis Air Force Base, California, to and from Bangkok, 
Thailand, which included stopovers in Saigon, Vietnam, is 
favorable evidence.  There is no actual evidence against the 
claim.  Cf. Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. 
Cir. 2002) (en banc) (Mayer, C.J., and Newman, J., dissenting 
on grounds not relevant here) (distinguishing between the 
existence of negative evidence and the absence of actual 
evidence and noting that the absence of actual evidence is 
not substantive negative evidence). 


As there is no substantive negative evidence, the Board 
therefore finds that there is competent and credible evidence 
that the Veteran visited in Vietnam, during the Vietnam era, 
triggering the presumption of service connection for diabetes 
mellitus, type 2, due to presumptive exposure to Agent Orange 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309, 
establishing entitlement to service connection.

Claim for Increase 

Tinnitus

Analysis

In a rating decision in March 2002, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Subsequently, 
in a rating decision, dated in February 2003, the RO denied a 
rating higher than 10 percent, which the Veteran has 
appealed. 

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, in part to clarify existing 
VA practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in one 
ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2006).

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. 
June 19, 2006), the United States Court of Appeals for the 
Federal Circuit affirmed VA's long-standing interpretation of 
DC 6260 that only a single 10 percent rating for tinnitus is 
assignable, whether or not the tinnitus is perceived 
unilaterally or bilaterally.

In light of the foregoing, the Board concludes that the 
rating of 10 percent for tinnitus is the maximum rating 
assignable under Diagnostic Code 6260, whether or not 
tinnitus is perceived in each ear.  As the disposition of the 
claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria for the disability reasonably 
describes the disability level and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


                                                                     
(The Order follows on the next page.).








ORDER

Service connection for diabetes mellitus, type 2, due to 
Agent Orange exposure is granted.

A rating higher than 10 percent for tinnitus is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


